Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted September 27, 2021, were received and deemed persuasive.
Amended claims 1, 3, 13, 14 and 22-24, filed September 27, 2021, are pending and have been fully considered.  Claims 2, 4-12, 15-21 and 25-29have been canceled.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1, 3, 13, 14 and 22-24 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a diesel fuel consisting of: diesel fuel and 5-nonanone, wherein the content of the 5-nonanone in the fuel is 2.0 to 45.0 vol-%, as presently claimed in independent claim 1 of the present invention.  Additionally, the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method of preparing a diesel fuel, the method consisting of: blending a diesel fuel with 5-nonanone, wherein the content of the 5-nonanone in the fuel is 2.0 to 45.0 vol-%, as presently claimed in independent claim 13 of the present invention.  The teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a diesel fuel consisting of: diesel fuel, 5-nonanone, and a 5-nonanone in the fuel is 2.0 to 45.0 vol-%, as presently claimed in independent claim 22 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 



/Latosha Hines/Primary Examiner, Art Unit 1771